PER CURIAM:
This claim was submitted for decision based on the allegations in the Notice of Claim and the respondent's Answer.
Claimant seeks payment of the sum of $237,235.77 for professional services rendered respondent in completion of the Enhanced Business Tax Computation System. The parties entered into a Memorandum of Agreement on April 4, 1984, for the one year commencing on April 9, 1984 and extending to April 9, 1985 with a renewal clause to June 30, 1986. Claimant was to be paid on a monthly basis. For the period February through June 1985 the billing statements from the claimant were misrouted or misplaced by respondent. As a result of non-availability of fund s, the invoices were neither paid nor was the deficiency realized by respondent until the fiscal year had expired. Claimant has not been paid for the services rendered in performance of the contract during these particular months.
In its Answer; the respondent admits the allegations of fact set forth in the Notice of Claim, but further alleges that sufficient funds were not available at the close of the fiscal year in question from which the claim could have been paid.
While the Court feels that this is a claim which in equity and good conscience should be paid, we are of further opinion that an award *64cannot be made, based on the decision in Airkem Sales and Service, et al. vs. Department of Mental Health, 8 Ct. Cl. 180 (1971).
Claim disallowed.